       Case 2:19-cr-00080-HCN-EJF Document 68 Filed 10/09/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,
                                                         ORDER GRANTING MOTION TO
                       Plaintiff,                        CONTINUE TRIAL DATE AND
                                                         EXCLUDE TIME FROM SPEEDY
       vs.                                               TRIAL ACT

                                                         Case No. 2:19-cr-80-HCN
RALPH DAVID BRINTON,
                                                         Judge Howard C. Nielson

                       Defendant.


       Based upon the representations contained in the Defendant’s Motion for

Continuance of Scheduled Jury Trial, the Court makes the following findings:

       1.      On February 28, 2019, a grand jury returned an Indictment against the Defendant

charging him with two counts of Bankruptcy Fraud in violation of 18 U.S.C. § 157(2), one count

of Bankruptcy Concealment in 18 U.S.C. § 152(1), two counts of False Bankruptcy Document in

violation of 18 U.S.C. § 1519, one count of Fraudulent Transfer and Concealment in violation of

18 U.S.C. § 152(7), one count of False Bankruptcy Oath in violation of 18 U.S.C. § 152(2) and

one count of Aggravated Identify Theft in violation of 18 U.S.C. § 1028A(a)(1).

       2.      On March 28, 2019, the Defendant appeared before Magistrate Evelyn J. Furse

for his initial appearance on the Indictment. Trial in this case was set for a three-day jury trial

for May 28, 2019.

       3.      The United States made the first request to continue the trial in this case. On
                                                  3
       Case 2:19-cr-00080-HCN-EJF Document 68 Filed 10/09/19 Page 2 of 3




May 16, 2019, pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(3)(A) &

(7), the Judge Shelby excluded the time from May 28, 2019 through August 20, 2019 from the

Speedy Trial Act computations in this case.

       4.      As of May 2019, the government had provided the defendant with 1665 pages

and five audio files of discovery in two different installments.

       5.      The Court found the case unusual and complex, due to the nature of the

prosecution, and the potential existence of novel questions of fact and law.

       6.      On August 6, 2019, pursuant to the provisions of the Speedy Trial Act, 18 U.S.C.

§ 3161(h)(7) Judge Nielson excluded the time from August 2, 2019 through October 29, 2019

from the Speedy Trial Act computations in this case for reasons stated in a sealed order.

       7.      As of August 6, 2019, the parties agreed that eleven days remained under the

Speedy Trial Act.

       8.      On September 26, 2019, the grand jury returned a Superseding Indictment against

the Defendant charging him with three counts of Bankruptcy Fraud in violation of 18 U.S.C. §

157(2), three counts of False Bankruptcy Document in violation of 18 U.S.C. § 1519, three

counts False Bankruptcy Declaration in violation of 18 U.S.C. §152(3), one count of Conspiracy

in violation of 18 U.S.C. § 371, one count of Fraudulent Transfer and Concealment in violation

of 18 U.S.C. § 152(7), one count of False Bankruptcy Oath in violation of 18 U.S.C. § 152(2)

and one count of Aggravated Identify Theft in violation of 18 U.S.C. § 1028A(a)(1).

       9.      On October 4, 2019, Defendant sought to continue the trial to allow for

preparation of his defense related to the six, new substantive counts in the superseding

indictment including a new charge of conspiracy.

                                                 3
        Case 2:19-cr-00080-HCN-EJF Document 68 Filed 10/09/19 Page 3 of 3




         10.     On October 6, 2019, the Government responded that it did not oppose the

 tolling of the Speed Trial Act under the circumstances.

         11.     The new charges further complicate a case already designated as unusual and

 complex and require additional time to prepare an adequate defense.

         12.     The failure to exclude time from the time limits established for trial under the

 Speedy Trial Act, 18 U.S.C. § 3161(h)(7), would likely result in a miscarriage of justice.

         13.     The delay requested would serve the ends of justice and outweigh the best

 interest of the public and the defendant in a speedy trial.

Based upon these findings, the Court ORDERS:

         1.      The trial scheduled for October 29, 2019 is continued until January 21, 2020.

         2.      Pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), the time from

 October 29, 2019 to and including January 21, 2020 is excluded from the Speedy Trial Act computations

 in this case.

         Dated this 9th day of October, 2019.



                                                EVELYN J. FURSE.
                                                United States Magistrate Judge




                                                   3
